Citation Nr: 0824084	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  98-10 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial higher disability rating for 
service-connected low back injury with degenerative disc 
disease, currently rated as 20 percent disabling.

2.  Entitlement to an initial higher disability rating for 
service-connected radiculopathy, left lower extremity 
associated with low back injury with degenerative disc 
disease, currently rated as 10 percent disabling.  

3.  Entitlement to an extraschedular rating for service-
connected low back injury with degenerative disc disease from 
the period of October 21, 2005 to January 18, 2006 under 38 
C.F.R. § 3.321(b) (2007). 


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney-at-
Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to March 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified as a personal RO hearing in June 2001.  

In an August 2002 decision, the Board denied the veteran's 
appeal.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In an April 2004 Order, the 
Court granted the parties Joint Motion for Remand (JMR), 
vacated the Board's August 2002, decision and remanded the 
matter to the Board for further action.  In June 2004, this 
matter was remanded by the Board for further development.  
The veteran testified at a video conference hearing before 
the Board in December 2005.  The Board again remanded this 
case in March 2006.  

Further, by rating decision in March 2007, the RO granted 
service connection for  radiculopathy, left lower extremity 
and assigned a separate 10 percent rating, effective October 
16, 2006.  Because this action by the RO in effect resulted 
in a separate rating for a symptom which was considered part 
and parcel of the veteran's service-connected low back 
disability, the Board believes that this issue should also be 
viewed as being in appellate status.  

The issue of extraschedular consideration is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Prior to May 19, 2003, the veteran's service-connected 
low back injury with degenerative disc disease was manifested 
by some pain on motion, but without severe loss of range of 
motion of the lumbar spine; forward flexion limited to 30 
degrees or less; ankylosis; severe lumbosacral strain; severe 
recurring attacks with intermittent relief; or incapacitating 
episodes of at least four weeks over the past 12 months.  

2.  From May 19, 2003 to January 18, 2006, the veteran's 
service-connected low back injury with degenerative disc 
disease was manifested by severe limitation of motion, but 
without pronounced symptoms or incapacitating episodes of at 
least six weeks over the past 12 months; and there has been 
no medical finding of ankylosis.  

3.  From January 18, 2006 to August 1, 2006, the veteran's 
service-connected low back injury with degenerative disc 
disease was assigned a 100 percent temporary total disability 
rating, which adequately compensated any low back related 
symptoms the veteran experienced during this period.
 
4.  From August 1, 2006, the veteran's service-connected low 
back injury with degenerative disc disease is manifested by 
some pain on motion, but without severe loss of range of 
motion of the lumbar spine; forward flexion limited to 30 
degrees or less; ankylosis; severe lumbosacral strain; severe 
recurring attacks with intermittent relief; or incapacitating 
episodes of at least four weeks over the past 12 months.  

5.  Prior to August 23, 2004, there was no persuasive 
competent evidence of radiculopathy or sensory loss in the 
left lower extremity associated with the service-connected 
low back disability. 

6.  From August 23, 2004, the competent evidence shows some 
diminished sensation and radiculopathy of the left lower 
extremity associated with the service-connected low back 
disability, but such symptoms do not reflect more than mild 
disability and do not result n a left lower extremity 
disability picture similar, by analogy, to more than mild 
incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  Prior to May 19, 2003, the criteria for entitlement to a 
disability evaluation in excess of 20 percent for the 
veteran's service-connected low back injury with degenerative 
disc disease were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic 
Codes 5292, 5295 (in effect prior to September 26, 2003), 
5293 (in effect prior to September 23, 2002), Diagnostic 
Codes 5235-5243 (effective September 26, 2003).

2.  From May 19, 2003 to January 18, 2006, the criteria for 
entitlement to a disability evaluation of 40 percent, but no 
higher, for the veteran's service-connected low back injury 
with degenerative disc disease have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.71a, Diagnostic Code 5292 (prior to September 26, 2003).

3.  From August 1, 2006, the criteria for entitlement to a 
disability evaluation in excess of 20 percent for the 
veteran's service-connected low back injury with degenerative 
disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, 
Diagnostic Codes 5292, 5295 (in effect prior to September 26, 
2003), 5293 (in effect prior to September 23, 2002), 
Diagnostic Codes 5235-5243 (effective September 26, 2003).

4.  Prior to August 23, 2004, the criteria for a separate 
compensable rating for radiculopathy, left lower extremity 
associated with the service-connected low back disability 
were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, Diagnostic Code 8520 (2007). 

5.  From August 23, 2004, the criteria for a separate 10 
percent rating (but no higher) for radiculopathy, left lower 
extremity associated with the service-connected low back 
disability were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.7, Diagnostic Code 8520 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a July 2004 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In its June 2004 remand, the Board 
directed the RO to review the record and take any necessary 
action to ensure compliance with the VCAA notice 
requirements.  The RO then took action to correct any defect 
by sending a VCAA notice to the veteran for his low back 
disability in July 2004.  Thus, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless.  Although the notice provided to 
the veteran in July 2004 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided prior to 
readjudication of the veteran's claims in subsequent 
supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The contents of 
the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim.  Further, as directed in the March 2006 Board remand, 
notice of the types of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal was sent to the veteran in May 2006.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.   
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the VCAA notice along with the May 2006 
letter fully informed the veteran that he may submit medical 
evidence as well as lay observations and employer statements 
in support of his claim.  Moreover, in his hearing 
testimonies, the veteran specifically addressed the effect 
his disability had on his daily activities as well as his 
symptoms demonstrating that he had actual knowledge of the 
requirements for an increased rating.  Further, the veteran 
is represented by a private attorney, who also has actual 
knowledge of the information necessary to substantiate the 
veteran's claim.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008). ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   

Moreover, significantly, at the December 2005 Board hearing, 
the veteran's representative stated that the veteran was 
fully satisfied with the VCAA notice he had received.  The 
representative then provided that the veteran had been 
notified by the VA of the evidence necessary to develop his 
claim and was aware of the requirements of the evidence he 
needed to submit and what the VA would obtain for him.  Thus, 
again, the Board finds that there is no reason to further 
delay appellate review by remanding the case in order to send 
the veteran another VCAA notice.   

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, private 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded VA examinations in February 1998, 
December 2000, August 2004, and March 2006.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the claims 
file and medical records were reviewed by the examiners and 
the examination reports set forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examinations to be sufficient for rating purposes.  
See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  As in the instant 
case, at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. at 126.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran's service-connected low back disability has been 
rated by the RO under the provisions of Diagnostic Codes 
5010-5293.  Code 5010 (for traumatic arthritis) indicates 
that the disability should be rated as degenerative 
arthritis.  Under Code 5003 for degenerative arthritis, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of the joint or 
joints involved. 

During the pendency of the veteran's appeal, VA promulgated 
new regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the amendments in a 
July 2005 supplemental statement of the case.  Therefore, the 
Board may also consider these amendments without first 
determining whether doing so will be prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet.App. 384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code 5289 is 
applicable when there is ankylosis of the lumbar spine.  
Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is assigned a 10 percent rating for slight 
limitation of motion; a 20 percent rating for moderate 
limitation of motion; and a 40 percent rating for severe 
limitation of motion.  

Under Diagnostic Code 5293, when disability from 
intervertebral disc syndrome is moderate, with recurring 
attacks, a 20 percent evaluation is warranted.  A 40 percent 
rating is in order when disability is severe, characterized 
by recurring attacks with intermittent relief.  A maximum 
schedular rating of 60 percent is awarded when disability 
from intervertebral disc syndrome is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.

Under Diagnostic Code 5295 for lumbosacral strain, a 20 
percent rating is in order with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A maximum scheduler rating of 40 percent 
is awarded when disability from lumbosacral strain is severe, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. 

Under the new version of the rating criteria, the general 
rating formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; a 30 percent rating is 
warranted for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; a 40 percent rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent rating is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.   Note (1) provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Factual Background

The veteran filed his claim for service connection for low 
back disability in March 1997 immediately following his 
discharge from active duty service.  The veteran was afforded 
a VA examination in February 1998.  The examiner reviewed the 
veteran's  file.  The veteran complained of chronic lower 
back pain.  However, he gave no history of paresis or any 
kind of paralysis.  He also denied bowel or bladder 
incontinence.  Physical examination revealed that low back 
sacroiliac joints renal angle sites were within normal 
limits.  Pelvis was level and the Trendelenburg test was 
negative.  The straight leg-raising test was negative 
bilaterally.  Range of motion was 60 degrees flexion, 25 
degrees extension, 30 degrees rotation, and 25 degrees 
lateral bending.  During all active range of motion, no 
problems were detected.  The examiner found that the 
veteran's symptoms were related to mild to moderate type of 
chronic, recurrent myofascial strain, but otherwise found a 
clinically normal spine on evaluation.

Private medical records between August 2000 and October 2000 
from The El Paso Orthopedic Surgery Group revealed that the 
veteran complained of pain at the posterior right low back, 
extending down the posterolateral aspect of the buttock, down 
the posterolateral aspect of the right lower extremity at 
approximately the level of the knee.  He denied any numbness 
or tingling.  He complained of weakness to the right lower 
extremity, but denied any symptoms which caused him to awaken 
from sleep at night.

An August 2000 treatment records showed that in July 2000, 
the veteran slipped on some water while at work causing him 
to twist his back, although he did catch himself from 
falling.  Subsequently, he noticed that his back was very 
stiff, sore and painful.  Examination showed that the veteran 
ambulated with a normal gait.  Active range of motion showed 
slight limitation in flexion and extension.  Sensation to 
light touch was intact, bilaterally and equal, in the lower 
extremities.  The veteran's motor strength was 5/5 
bilaterally equal in the lower extremities.  There was no 
tenderness across the low back area.  Seated straight leg 
raising on the right side caused right sided low back pain, 
which was enhanced with dorsiflexion of the foot.  The 
veteran was prescribed Motrin, 800 milligrams, three times a 
day, Soma and Medrol Dosepak.

Another medical record in August 2000 noted that the veteran 
complained that he had severe exacerbation of his low back 
pain recently as a result of trying to bend over to pick up 
some laundry.  Unlike other examinations, this examination 
showed that the veteran was ambulating with a noticeably 
right antalgic gait and tenderness was noted over the right 
lumbosacral paraspinal musculature.  However, a follow-up 
examination in October 2000 noted that the veteran was 
feeling better overall, although he did complain of pain at 
the lateral aspect of the right thigh.  An EMG needle 
evaluation of the right lumbosacral paraspinal musculature 
levels L3-S1 and right lower extremity was within completely 
within normal limits.  Motor unit analysis of all the muscles 
investigated in the right lower extremity was normal in terms 
of numbers and amplitude.  The nerve conduction study was 
found to be within normal limits.  In sum, there was no 
electrodiagnostic evidence of right lower extremity 
neuropathic processes.  

The veteran was afforded another VA examination in December 
2000.  The claims file was reviewed in detail.  The veteran 
reported awaking every morning with a stiff, aching back.  
The veteran performed daily stretching exercises for about 10 
to 15 minutes, took a hot shower and was then usually "good 
for the rest of the day."  The veteran did note that 
occasionally his back went out if he turned suddenly, lifted 
heavy objects, or straightened up after bending forward.  The 
veteran stated that these episodes occurred about every 9 to 
10 months and resulted in more severe back pain and stiffness 
that lasted for several days.  The last episode occurred in 
August 2000 and lasted for about a week.  The veteran 
reported that he had 15 days of sick leave over the past year 
due to back pain.  However, the veteran denied bowel/bladder 
impairment and radiculopathy pain in his lower limbs.  

Physical examination showed that the veteran walked with a 
normal gait and sat and stood with normal posture.  There was 
no deformity or tenderness.  The examiner found that the 
paravertebral muscles were of normal bulk and tone and were 
without spasm.  Range of motion was 80 degrees flexion, 10 
degrees extension, 18 degrees right lateral bending, 20 
degrees left lateral bending, 30 degrees right rotation and 
32 degrees left rotation.  The veteran was able to walk on 
toes and heels.  Further, there was no atrophy of the thighs 
or calves.  Radiograms of the lumbar spine showed a 
transitional 1st lumbar vertebra with minute ribs and a 
transitional 5th lumbar vertebra with large transverse 
processes that abut the sacral alea.  There was marked 
narrowing of the L3/4, L4/5 and L5/S1 intervertebral disc 
spaces with associated traction osteophytes at those levels.  
The diagnosis was degenerative disc disease, lumbar spine, 
manifested by morning stiffness and aching pain, by episodes 
of increased pain and stiffness every 9 to 10 months that 
last several days, by slight limitation of motion and by 
characteristic radiographic findings.

The veteran testified at a personal RO hearing in June 2001.  
The veteran indicated that he took medication daily for his 
back pain and used an over the counter back brace, but he did 
not use it at work.  The veteran reported that pain radiated 
down to his knees and almost all the way up to his shoulder.  
The veteran stated that surgery had been recommended.  He 
also reported that he experienced spasms on a daily basis.  

Subsequent private treatment records from El Paso Orthopedic 
Group have also been reviewed, which again showed continuing 
complaints of low back pain radiating to the lower 
extremities.  A June 2001 medical record showed that the 
veteran was ambulating without difficulty and was able to 
walk equally on his heels and toes.  Active lumbosacral range 
of motion showed slight limitation with forward flexion and 
extension maneuvers.  However, on palpation, there was some 
tenderness, but motor strength and sensation to light touch 
was intact to the lower extremities.  Treatment records 
showed that in early September 2002, the veteran injured his 
low back while at work when he descended a ladder and his 
left foot missed the step.  The veteran ambulated with a 
stiff gait, but no antalgia.  Active lumbosacral range of 
motion showed limitation on forward flexion.  He was also 
slightly limited in his extension.  Significantly, a follow 
up September 2002 medical record showed that active 
lumbosacral range of motion was within functional limits 
without pain and the veteran was able to fully extend without 
pain or discomfort.  However, on palpation, there was some 
tenderness, but motor strength was intact to the lower 
extremities.  An October 2002 treatment record showed that 
active lumbosacral range of motion was within functional 
limits on forward flexion.  However, a November 2002 record 
showed that the veteran had slight limitation of motion on 
forward flexion.  A February 2003 MRI showed focal central 
and paracentral disc protrusion to the left at L4-5 in 
contact with left S1 nerve root; other degenerative changes; 
and L5 was a transitional vertebral body.  January 2003 
treatment records showed some limitation on forward flexion 
and somewhat limited extension.  Treatment records from 
February 2003 and March 2003 records showed that the veteran 
was ambulating without an antalgia and range of motion was 
within functional limits on flexion, but was slightly limited 
with extension maneuvers.  At this time, the veteran had no 
tenderness to palpation and motor strength was intact in the 
lower extremities.   

Nevertheless, significantly, a May 19, 2003 medical record 
showed that the veteran ambulated with a stiff slow gait, 
without any localizing antalgia at this point.  On flexion, 
he was not even able to get [his fingers] to thigh level.  
Sensation and motor strength was intact.  However, a follow 
up June 2003 medical record showed that he was able to get 
within about a foot of touching his fingertips to the floor.  
A July 2003 lumbar discography showed generalized disc 
degeneration at L3/L4, L4/L5 and L5/S1 and mild pain response 
with right sided radiculopathy during L4/L5 disc injection.  
A subsequent treatment record interpreted the discogram, 
which showed a positive response at L4-5 eliciting a degree 
of right sided radicular pain.  Importantly, a May 2004 
treatment record reflected that the veteran had severe 
limitation of motion and was somewhat limited with extension.  
Further, a May 2004 record showed that the veteran was still 
complaining of back with flexion and extension.  Treatment 
records from 2002 forward showed that the veteran remained on 
light duty work status with no bending activities.  

In a January 2002 rating decision, the RO increased the 
disability rating for the veteran's low back disability to 20 
percent from the date of claim.  In an August 2002 decision, 
which was subsequently vacated by the Court, the Board denied 
a rating in excess of 20 percent for the veteran's service-
connected low back disability.   

Per the April 2004 Court Order and Joint Motion for Remand, 
the Board remanded this case in June 2004 to afford the 
veteran another VA examination.  The veteran was afforded a 
VA examination in August 2004.  The claims file was reviewed 
extensively.  The veteran stated that since service, his back 
condition had progressed and was getting worse.  The veteran 
reported two episodes where he injured his back at work in 
1997 and again in 2000.  The veteran complained of constant 
severe pain.  With associated flare-ups, the pain was 
possibly the worse pain of his life.  This pain happened 
twice a day and usually lasted for 20 to 40 minutes.  The 
pain radiated to both of his legs and buttocks and even went 
down to his left foot posterior aspect including his toes.  
The pain is usually relieved by stopping the activity that 
caused the pain and doing some stretching exercise.  The 
veteran reported increased stiffness, fatigue and lack of 
endurance.  He complained of bladder problems, but according 
to the physical examination, these were most likely due to 
prostate problems and he did not have any bladder problems 
due to his back condition.  Activities and conditions that 
make his back pain worse were any movement of his back caused 
him pain.  Rest and medication made his back pain better.  He 
stated that he used back braces occasionally at home.  He was 
unable to do activities at home.  The veteran provided that 
about a year ago he was on light duty at work and four years 
ago, he could not pass the physical because of his back.  The 
veteran stated that he lost about 35 days of work in the past 
year.  Currently, the veteran was basically doing some light 
duty work like a clerical job at the prison; however, he 
sometimes still needed help to perform his job.    

On physical examination, the veteran walked with no signs of 
pain or limping with ambulation.  Even so, the veteran looked 
stiff when he walked.  There was some mild tenderness to deep 
palpation in the thoracolumbar area, but there was no muscle 
spasm.  The straight leg elevation test bilaterally was 
negative.  There was no muscle atrophy or wasting seen in the 
lower extremities.  Both patellar reflexes were 2/4 and 
bilateral ankle jerks were 1/4.  There was no gross sensory 
deficit noticed in the lower extremities.  Flexion forward 
was 90 degrees with increased pain around 70 degrees and 
ending at 90 degrees.  During repetitive flexion, there was 
mild signs of fatigability, but no changes in flexion.  The 
examiner estimated that during acute flare-ups, there would 
be about a 50 percent reduction in the veteran's flexion, but 
the examiner could not give exact degrees because it was 
impossible to do.  The examiner also estimated that during 
acute flare-ups, there was going to be probably some moderate 
functional impairment due the veteran's condition, and mild 
functional impairment within the periods of no flare-ups.  
Most of the functional impairment during acute flare-ups 
would be secondary to pain and lack of endurance, but mostly 
due to pain.  Stretching backward was to 35 degrees without 
discomfort.  Lateral flexion was 40 degrees left and right 
with no pain or discomfort and rotation was 35 degrees 
without discomfort.  Rectal examination was done because the 
veteran complained of some bowel problems, but he had good 
strong rectal tone.  The examiner noted that the prostate was 
very enlarged and again, this was why he had bladder 
symptoms, not his back.  The strength of his lower 
extremities was 5-/5 and there was no gross sensory deficit.  
On ambulation, there was no gait abnormalities.  The veteran 
could walk on his heels and toes without difficultly.  A 
contemporaneous x-ray showed very severe degenerative 
changes.  A contemporaneous MRI showed central/left 
paracentral disc protrusion/extrusion at L4-5 which was 
effacing the fat around the left L5 nerve and degenerative 
changes.  The diagnosis was chronic back pain secondary to 
very severe degenerative disk disease of the lumbar spine at 
the level of L4 and L5 and S1 and L2-3 and L3-4, with 
evidence of radiculopathy of the veteran's left lower 
extremity.  The examiner again opined that veteran's back 
pain was associated with moderate functional impairment 
during acute flare-ups and mild functional impairment within 
periods of no flare-ups.  This opinion was based on the fact 
that the veteran was able to continue working and performing 
his job, even so a light duty job.  The examiner also noted 
that there were no signs of incoordination of movements due 
to the veteran's low back disability.  

An October 2004 private medical evaluation reported that the 
veteran complained of low back pain with occasional leg 
radiation.  On examination, limitation of low back motion was 
noted in all six cardinal directions with no active rigidity 
or spasms.  Straight leg raising tests were mildly positive 
in both lower extremities.  All reflexes, sensation and motor 
power were intact in both lower extremities.  The examiner 
opined that the veteran was neurologically intact.  

Again, subsequent private treatment records from El Paso 
Orthopedic Group continued to show complaints of back pain 
radiation into both buttocks and his lower extremities.  The 
veteran had bilateral SI joint tenderness upon palpation and 
pain was noted on flexion, extension and lateral rotation.  
However, the veteran denied any bowel or bladder incontinence 
and sensation to light touch was grossly intact.  On 
occasion, gait was noted to be nonantalgic or antalgic.  
Treatment records also showed that the veteran was on light 
duty work restrictions.  Significantly, a September 2004 
medical record showed that the veteran had bilateral muscle 
spasms to the paraspinal muscles.  An October 2004 record 
showed that the veteran had limited ability to bend forward 
with fingertips about two feet off the ground.  However, the 
veteran was neurologically normal in the lower extremities.  
Significantly, an October 21, 2005 private medical record 
from El Paso Orthopedic Group showed that the veteran was 
unable to work secondary to his back pain per doctor's 
orders.  Again, examination showed that flexion, extension, 
and lateral rotation were all painful.  However, muscular 
strength of the lower extremities was 5/5.  A December 2005 
MRI showed multifactorial changes, most severe at L4-5 and 
transitional vertebral body was designated L5.  

At the December 2005 Board hearing, the veteran testified 
that he had been assigned to light duty at work since 2002 
per doctor's orders.  He reported constant pain radiating to 
his legs and daily back spasms.  He also stated that he had 
been off work since October 2005 till his surgery per 
doctor's orders.  He indicated that since January, he had 
lost considerable time from work, approximately one to two 
days a month to 14 days, per doctor's orders.  

Medical documentation in the claims file showed that the 
veteran was on a medically ordered no work restriction from 
October 21, 2005 until his back surgery.
 
Medical Records showed that in January 2006, the veteran 
underwent an L4-5 laminectomy and facetectomy with posterior 
lumbar interbody arthrodesis with Jaguar carbon fiber cages 
and bone morphogenic protein (infuse bone graft), 
posterolateral fusion with 3D TSRH instrumentation.  The 
operating report noted that the veteran tolerated the 
procedure well and there were no complications.  

The Board remanded this case again in March 2006 for another 
VA examination to ascertain the severity of his low back 
disability following surgery.  The veteran was afforded 
another VA examination in October 2006.  The veteran's claims 
file and medical records were reviewed.  The veteran stated 
that after his surgery, his condition had improved.  He 
complained of constant very severe pain in his lower back 
that was associated with flare-ups, which depended on the 
activities that he had during the day with the worst possible 
pain of his life that happened once or twice a week.  The 
pain lasted until the veteran took medication and he used a 
TENS unit.  The veteran stated that when he had this pain, it 
usually radiated to both legs, sometimes the right leg and 
sometimes the left leg.  The veteran denied having any 
stiffness to his back, which had improved since surgery.  The 
veteran indicated that he had increased fatigue and lack of 
endurance, but denied having any rectal or bladder problems 
due to his back disability.  The veteran reported that his 
back pain was worse when lifting more than 20 pounds, going 
up and down stairs, and prolonged standing.  The veteran 
denied using any back braces.  However, he provided that his 
condition prevented him from doing any activities at home.  
The veteran currently still worked as a correctional officer 
since returning to work in August 2006 after his surgery.  
The veteran stated that his job was mostly like a clerk job 
where he took care of operations in the front lobby 
essentially with the phone and light duties.  The veteran 
stated that after he returned to work after his surgery two 
months ago, he had lost about three days of work because of 
his back condition, but he denied having periods of 
incapacitation in the last 12 months due to his back 
condition.  

On physical examination, the veteran walked with no signs of 
pain or limping with ambulation.  On lower extremity 
examination, there was no muscle atrophy or wasting.  
Further, there was no cyanosis, clubbing, swelling or 
effusion noted in any aspect of the lower extremity, and the 
veteran had good peripheral pulses.  Both patellar reflexes 
were 2/4, and ankles jerks were zero on the left and 1/4 on 
the right.  There was some decreased sensory deficit noticed 
in his left leg in relation to his right leg.  There was some 
decreased deficit noticed on the left upper thigh, lateral 
aspect and other decreased sensory deficit on the lower 
extremity below the knee, the lateral aspect of the left leg, 
with no apparent sensory deficit noticed on his right leg.  
The strength was 5/5 bilaterally, and there was no gait 
abnormality.  The veteran could walk on his heels and toes 
with no difficulty.  On the lower back examination, the 
veteran had an old surgical scar noticed on the lumbar spine 
area that measured 33/4 inches in length.  The scar was well 
healed with no abnormality.  There was some tenderness to 
deep palpation on the lumbar spine area, but no muscle spasm 
felt.  The straight leg elevation test bilaterally was 
negative.  Range of motion was 80 degrees flexion with mild 
pain around 60 degrees and ending at 80 degrees; 30 degrees 
lateral flexion right and left with mild pain that started 
and ended at 30 degrees; 20 degrees extension with pain that 
started and ended at 20 degrees; 30 degrees rotation with 
only discomfort.  During repetitive flexion of his lower 
back, there were no signs of fatigability or changes on the 
flexion of his lower back.  The examiner estimated that that 
during acute flare-ups and repetitive use, the total function 
loss would be equated to 50 degrees flexion, but could not 
give exact degree because it would be impossible and the 
examiner was also taking in account that the veteran had 
recent surgery and was still in the convalescence period.  
The examiner also estimated that during repetitive use of the 
lower back, the veteran was going to have mild functional 
impairment at the end of the day that mostly would be 
manifested by pain.  The examiner opined that during acute 
flare-ups, the veteran would only have mild functional 
impairment, but the veteran would not have functional 
impairment within periods of no flare-ups.  There was no 
evidence of any weakened movement of his extremity.  He had 
strong normal strength in both lower extremities, and there 
was no evidence of excess fatigability or incoordination.  
Although a rectal examination was not done, the examiner 
stated that the veteran did not have any rectal or bladder 
problems due to his back condition.  

The examination report showed that a contemporaneous x-ray 
showed post operative lower lumbar spine and narrowing of 
disc spaces of L2-L3 and L3-L4 associated with vacuum gas 
phenomenon.  A contemporaneous MRI showed interval 
laminectomy and fusion L5-S1 with encircling epidural 
fibrosis.  There was no focal disc pathology.  A transitional 
vertebral body had been designated S1.  The examination 
report indicated that a contemporaneous EMG showed axonal 
neuropathy, left peroneal nerve; and right and left L4-L5 and 
S1 radiculopathy.  

The diagnosis was chronic low back strain secondary to 
degenerative disk disease of the lumbar spine at levels L3-4 
and L4-5; status post laminectomy and lumbar spine fusion 
with residuals of radiculopathy to the left lower extremity, 
found.      

A January 2007 private medical report prepared for the United 
Stated Department of Labor (DOL) indicated that although the 
veteran's back pain and peripheral symptoms had improved, the 
veteran continued to have symptoms since his January 2006 
surgery.  He continued to have low back pain and numbness, 
tingling and weakness of both legs.  The veteran took 
Tramadol, which he felt caused constipation and occasional 
urinary retention.  On physical examination, the veteran had 
reduced left ankle jerk and weakness on testing the peroneal 
eversion and anterior tibialis of the left leg.  The veteran 
had Grade III sensory loss at L5 and S1 on the left leg only.  
There was no atrophy, no fasciculations, and a very positive 
left straight leg raise.  The veteran's incisions were 
healed, but slight antalgic gait pattern was noted.  For DOL 
purposes, using American Medical Association guidelines to 
evaluate permanent impairment, the examiner used various 
calculations and tables to determine that the veteran was at 
maximum medical improvement and had a 60 percent left lower 
extremity impairment.  

The Board notes that VA treatment records have also been 
associated with the claims file.  Although these records 
showed continuing complaints of low back pain, they are 
silent with respect to any other pertinent findings with 
respect to the low back as it appears that the veteran 
primarily sought private treatment.  

Analysis

Low Back Injury with Degenerative Disc Disease

The Board now turns to whether a higher disability rating is 
warranted for the veteran's service-connected low back 
disability throughout the entire appeal period.  Initially, 
the Board notes that from January 18, 2006 to August 1, 2006, 
the veteran was assigned a 100 percent temporary total 
disability rating for his low back disability for a period of 
convalescence following surgery.  The Board finds that any 
low back related symptoms the veteran experienced during this 
period are adequately contemplated in the 100 percent 
temporary total disability rating.  Further, as noted above, 
the veteran was afforded a VA examination in October 2006 
after the period of convalescence to determine the current 
level of severity of his low back disability following 
surgery.  Thus, the Board must determine whether a rating in 
excess of 20 percent is warranted prior to January 18, 2006 
and from August 1, 2006.

Prior to January 18, 2006

Initially, the Board finds that a rating in excess of 20 
percent is not warranted prior to May 19, 2003 (the reasons 
and bases for choosing particular date are discussed in more 
detail below).  The Board finds that when applying the new 
general rating formula to the veteran's low back disability 
prior to May 19, 2003, there is no competent medical evidence 
to warrant a rating in excess of 20 percent.  There has been 
no objective finding of forward flexion of the thoracolumbar 
spine of 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine to warrant a 40 percent rating.  
The most restrictive range of motion found was 60 degrees 
flexion found at the February 1998 VA examination.  The 
examiner further found that no problems were detected during 
all active ranges of motion.  Private treatment records 
during this time period showed that the veteran was either 
within functional limits on flexion or at most exhibited 
slight limitation on flexion.  

Similarly, under the old criteria, Diagnostic Code 5292 for 
limitation of motion of the lumbar spine, a maximum 40 
percent rating is not warranted because limitation of motion 
has not been found to be severe.  As previously stated, the 
most restrictive range of motion noted was 60 degrees and 
this measurement is well over the mid point of what is 
considered normal range of motion, and thus, the veteran's 
lumbar spine range of motion can not be classified as severe.  
Further, the private treatment records usually describe the 
veteran's limitation as slight.  Further, Diagnostic Code 
5289 under the old criteria for the lumbar spine is not 
applicable in this case because again there is no evidence of 
ankylosis of the lumbar spine.    

The Board acknowledges that the veteran has chronic low back 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  Nevertheless, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 20 percent.  Significantly, the 
February 1998 VA examination noted that no problems were 
detected during all active ranges of motion and the veteran's 
symptoms were mild to moderate.  Moreover, the private 
treatment records during this period for the most part showed 
only slight limitation of motion even during periods of 
flare-ups when the veteran sought treatment because of 
increased back pain.  At other times, the veteran's flexion 
was within functional limits.  Further, the December 2000 VA 
examiner also characterized the veteran's limitation of 
motion as slight.  

Under the old criteria of Diagnostic Code 5295 for 
lumbosacral strain, there has also been no medical evidence 
of listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of the 
joint space or abnormal mobility on forced motion, which are 
necessary findings to achieve a 40 percent rating under 
Diagnostic Code 5295.  

Further, consideration has been given as to whether a higher 
disability evaluation could be assigned under the old 
Diagnostic Code 5293 or the new Diagnostic Code 5243 for 
intervertebral disc syndrome.  Although there is evidence 
that the veteran was put on light work duty during this time 
period, there has been no medical evidence showing that the 
veteran has been prescribed bed rest due to incapacitating 
episodes having a total of at least four weeks during the 
past 12 months; or that he has suffered severe, recurring 
attacks with intermittent relief to warrant a 40 percent 
rating for intervertebral disc syndrome.  The veteran himself 
at the December 2000 VA examiner noted that he had episodes 
of increased back pain only every 9 to 10 months, which 
lasted for about a week.  Moreover, even taking into account 
the veteran's statement at the December 2000 VA examination 
that he had missed about 15 days of work, there is no 
documentation of physician prescribed bed rest for at least a 
total of four weeks over the past 12 months.  

With respect to neurologic abnormalities, pursuant to Note 
(1) of the general rating formula for disease and injuries of 
the spine, during this period, there has been no objective 
finding of neurological abnormalities associated with the 
veteran's low back disability.  The Board recognizes that 
during this period, the veteran complained of pain radiating 
to the lower extremities.  However, an October 2000 private 
EMG and nerve conduction study was normal.  Significantly, 
the private treatment records and VA examinations during this 
period found that the veteran's lower extremities' motor, 
sensation and strength were normal.  In sum, the medical 
evidence of record has not demonstrated any neurological 
defect in the lower extremities related to the veteran's low 
back disability during this time period.  Moreover, both the 
February 1998 and December 2000 VA examinations specifically 
found that there was no bowel or bladder dysfunction.  Thus, 
the Board finds that a separate rating is not warranted for 
any associated neurological symptoms and the veteran's 
manifested symptoms associated with his low back disability 
were adequately contemplated in the 20 percent rating 
assigned prior to May 19, 2003. 

Therefore, based on the medical evidence of record, a 
preponderance of the evidence is against a rating in excess 
of 20 percent for the veteran's service-connected low back 
injury with degenerative disc disease prior to May 19, 2003.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

However, as of May 19, 2003, the Board finds that a 40 
percent rating is warranted for the veteran's service-
connected low back disability as his range of motion was 
showed to be severe under the old Diagnostic Code 5292.  
38 U.S.C.A. § 5107(b).  A May 19, 2003 private treatment 
record showed that the on flexion, the veteran was not even 
able to get [his fingers] to thigh level.  Further, a May 
2004 treatment record stated that the veteran had severe 
limitation of motion, which is the criterion for a 40 percent 
rating.  Moreover, the August 2004 VA examination report 
showed that the veteran's flexion was 90 degrees with 
increased pain around 70 degrees and the examiner estimated 
that during acute flare-ups, there would be about a 50 
percent reduction in the veteran's flexion.  In sum, when 
considering Deluca, the criteria for a 40 percent disability 
rating more accurately reflect the level of disability from 
May 19, 2003.  Thus, in light of Deluca and resolving all 
benefit of the doubt in the veteran's favor, the Board finds 
that a 40 percent rating is warranted for the veteran's 
service-connected low back injury with degenerative disc 
disease from May 19, 2003 to January 18, 2006, the date the 
veteran was assigned a 100 percent temporary total disability 
rating. .  

Nevertheless, the Board also finds that a rating in excess of 
40 percent is not warranted under any applicable diagnostic 
codes for the low back.  Under the old criteria, 40 percent 
is the maximum disability rating afforded under Diagnostic 
Codes 5292 and 5295.  Under the general rating formula, 40 
percent is also the maximum rating based on limitation of 
motion.  Moreover, where a musculoskeletal disability is 
currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a DeLuca analysis 
is foreclosed.  Johnston v. Brown, 10 Vet.App. 80 (1997).  
Thus, since the veteran has been granted the maximum rating 
possible under limitation of motion codes for the lumbar 
spine, a further analysis under DeLuca, supra, would not 
result in a higher schedular rating.

Further, there has been no medical evidence of unfavorable 
ankylosis of the lumbar spine so a 50 percent rating is not 
warranted under old Diagnostic Code 5289 or under the new 
general rating formula.  

Moreover, the medical evidence of record does not support a 
maximum rating of 60 percent under the new criteria for 
intervertebral disc syndrome.  The VA examinations and 
private treatment records do not show any evidence of 
incapacitating episodes having a total duration of six weeks 
during this time-period, or that he suffered from pronounced 
disc syndrome with persistent symptoms or other neurological 
findings.  Again, although there is evidence of the veteran 
missing work and being on light duty as ordered by his 
physician; there is no medical evidence of physician 
prescribed bed rest.  At the 2004 VA examination, the veteran 
stated that he missed 35 days of work in the past year.  
Although this is not considered evidence of prescribed bed 
rest, even considering this time off from work, it still does 
not show incapacitating episodes of at least six weeks.  
Nevertheless, in his December 2005 hearing testimony, the 
veteran appeared to indicate that he missed approximately one 
to two days to 14 days of work due to doctor's orders.   
However, the veteran only gave an approximation from which it 
cannot be determined whether he actually missed six weeks of 
work, and, importantly, he has not shown that any of these 
times required physician prescribed bed rest.  Further, with 
respect to a higher rating under Diagnostic Code 5293, 
although there was some medical evidence of muscle spasms 
around September 2004, to totality of the medical evidence 
does not show pronounced disc syndrome with persistent 
symptoms such as sciatic neuropathy, absent ankle jerk or 
other neurological findings.  Moreover, as discussed in more 
detail below, radiculopathy of the left lower extremity, 
which was the only neurological abnormality found during this 
period, has been evaluated separately.  

The Board recognizes that as of October 21, 2005, the veteran 
was ordered by his private physician to no longer work until 
his back surgery.  As this appears to be interference with 
employment, extraschedular consideration is warranted.  Thus, 
this issue is discussed in more detail in the Remand section 
below.  

With respect to neurologic abnormalities pursuant to Note (1) 
of the general rating formula for disease and injuries of the 
spine, there has been no objective finding of neurological 
abnormalities associated with the veteran's low back 
disability, with the exception of the veteran's radiculopathy 
of the left lower extremity for which the veteran has already 
been awarded service-connection and assigned a 10 percent 
disability rating.  Although the veteran has complained of 
right lower extremity pain, strength, sensation and motor 
skill has always been found to be intact.  The October 2004 
VA examination also noted bladder problems, but the examiner 
found that these problems were not due to the veteran's back 
disability, but rather his prostate.  At his examination, the 
veteran also complained of bowel problems, but on 
examination, the veteran had good strong rectal tone.  In 
sum, the medical evidence of record shows that there have 
been no objective findings of bowel or bladder dysfunction.  
Thus, an additional separate rating is not warranted for any 
other neurological symptoms besides left lower extremity 
radiculopathy. 

In conclusion, after reviewing the overall record, the Board 
finds that a 40 percent rating, but no higher, is warranted 
for the veteran's service-connected low back injury with 
degenerative disc disease, effective May 19, 2003, to January 
18, 2006.
  
From August 1, 2006

From August 1, 2006, based on the medical evidence of record, 
the Board finds that when applying the new general rating 
formula to the veteran's low back disability, there is no 
competent medical evidence to warrant a rating in excess of 
20 percent.  There has been no objective finding of forward 
flexion of the thoracolumbar spine of 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine to 
warrant a 40 percent rating.  The most restrictive range of 
motion found was 80 degrees flexion with pain starting at 60 
degrees documented at the October 2006 VA examination.  

Similarly, under the old criteria, Diagnostic Code 5292 for 
limitation of motion of the lumbar spine, a maximum 40 
percent rating is not warranted because limitation of motion 
has not been found to be severe.  As previously stated, the 
most restrictive range of motion noted was 80 degrees with 
pain starting at 60 degrees.  Even considering that the 
veteran's range of motion was 60 degrees, this measurement is 
well over the mid point of what is considered normal range of 
motion, and thus, the veteran's lumbar spine range of motion 
can not be classified as severe.  Further, Diagnostic Code 
5289 under the old criteria for the lumbar spine is not 
applicable in this case because again there is no evidence of 
ankylosis of the lumbar spine.  Significantly, the most 
recent VA examination explicitly stated that there was no 
ankylosis.  

The Board acknowledges that the veteran has chronic low back 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  Nevertheless, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 20 percent.  Significantly, the October 
2006 VA examiner opined that during flare-ups and on 
repetition, the veteran's functional loss would be 
approximately 50 degrees flexion, which is still over the mid 
point of what is considered normal range of motion and 
cannot, thus, be classified as severe.  In sum, even 
considering the 50 degrees flexion upon repetition and during 
flare-ups, the veteran's low back disability still does not 
meet the criteria for a rating in excess of 20 percent.  

Under the old criteria of Diagnostic Code 5295 for 
lumbosacral strain, there has also been no medical evidence 
of listing of the whole spine to the opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of the 
joint space or abnormal mobility on forced motion, which are 
necessary findings to achieve a 40 percent rating under 
Diagnostic Code 5295.  

Further, consideration has been given as to whether a higher 
disability evaluation could be assigned under the old 
Diagnostic Code 5293 or the new Diagnostic Code 5243 for 
intervertebral disc syndrome.  There has been no medical 
evidence showing that the veteran has been prescribed bed 
rest due to incapacitating episodes having a total of at 
least four weeks during the past 12 months; or that he has 
suffered severe, recurring attacks with intermittent relief 
to warrant a 40 percent rating for intervertebral disc 
syndrome.  Again, the October 2006 VA examination report 
stated that even though the veteran had taken three days of 
sick leave, there had been no episodes of incapacitation over 
the past year.   

The Board notes that the veteran's representative in a March 
2007 statement argued that a 60 percent rating is warranted 
under Diagnostic Code 5293 under the old criteria.  He bases 
this argument on the January 2007 private report concerning 
the veteran's left leg symptoms and the showing of left ankle 
drop.  However, there have been no medical findings of 
pronounced, persistent symptoms with muscle spasm or other 
neurological findings to warrant a 60 percent rating.  
Medical records are silent with respect to any other 
neurological findings besides the left leg.  Further, 
importantly, as discussed in more detail below, the veteran 
has received a separate disability evaluation for his left 
lower extremity and to give him a higher disability rating 
for his low back disability based on his left lower extremity 
symptomatology would result in pyramiding.  Pyramiding is the 
evaluation of the same disability under various diagnoses, 
which is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  As in this 
case, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet.App. 
259, 261 (1994).

With respect to neurologic abnormalities, pursuant to Note 
(1) of the general rating formula for disease and injuries of 
the spine, there has been no objective finding of 
neurological abnormalities associated with the veteran's low 
back disability with the exception of radiculopathy of the 
left lower extremity.  The Board recognizes that the veteran 
has complained of pain radiating to the right lower 
extremity.  However, the medical evidence of record has not 
demonstrated any neurological defect in the right lower 
extremity related to the veteran's back disability.  
Significantly, the October 2006 VA examiner found that the 
veteran's right lower extremity's motor, sensation and 
strength were normal.  Further, while the January 2007 
private report found left lower extremity impairment, the 
report was silent with respect to any right lower extremity 
impairment.  Moreover, the October 2006 VA examination 
specifically found that there was no bowel or bladder 
dysfunction.  Thus, the Board finds that a separate rating is 
not warranted for any other neurological symptoms and the 
veteran's manifested symptoms associated with his low back 
disability are adequately contemplated in the current 20 
percent rating. 

Moreover, the Board notes that the October 2006 VA 
examination noted a surgical scar on the veteran's low back.  
However, as there were no abnormalities found on examination, 
or any pain or tenderness noted, a separate compensable 
evaluation for the veteran's surgical scar is not warranted.  

Therefore, based on the medical evidence of record, a 
preponderance of the evidence is against a rating in excess 
of 20 percent for the veteran's service-connected low back 
injury with degenerative disc disease from August 1, 2006.  
As the preponderance of the evidence weighs against the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).  Nevertheless, should the veteran's 
service-connected disability increase in severity in the 
future, he may always advance a new claim for an increased 
rating.

Radiculopathy, Left Lower Extremity

The present appeal also includes the issue of a rating in 
excess of 10 percent for the veteran's service-connected 
radiculopathy, left lower extremity associated with low back 
injury with degenerative disc disease.  The RO has rated the 
veteran's radiculopathy, left lower extremity, by analogy, 
under Diagnostic Code 8520.  

Initially, the Board notes that the August 23, 2004, VA 
examination found evidence of radiculopathy of the left lower 
extremity.  Thus, the Board finds that the veteran's service-
connected radiculopathy, left lower extremity, warrants a 10 
percent rating from the date of this examination, August 23, 
2004.  However, as noted previously, as there was no medical 
evidence of diminished sensation prior to this examination, a 
separate 10 percent rating is not warranted prior to August 
23, 2004. 

Further, even though the January 2007 private report 
documented diminished sensation, reduced left ankle jerk and 
weakness on testing of the peroneal eversion and anterior 
tibialis, the medical evidence is silent with respect to any 
findings of atrophy or loss of strength in the left leg.  
Further, there has been no finding of moderate sensory loss.  
The most recent October 2006 VA examination report only found 
some decreased sensory deficit and there was no gait 
abnormality.  The Board notes that the January 2007 private 
report made statements such as Grade III sensory testing and 
through various calculations and tables determined that the 
veteran had a 60 percent left lower extremity impairment.  
However, these calculations were rendered for DOL purposes 
and do not translate to the VA rating criteria.  Thus, this 
examiner's opinion has minimum probative value when weighed 
against the October 2006 VA examination report, which was 
done in consideration of the VA rating criteria and after 
review of the claims file.  In sum, the Board believes that 
the veteran's disability picture is consistent with mild 
disability warranting the current 10 percent rating under 
Code 8520 for mild incomplete paralysis of the sciatic nerve.  
Thus, a rating in excess of 10 percent is not warranted.  

In conclusion, after reviewing the overall record, the Board 
finds that a 10 percent rating for the veteran's service-
connected radiculopathy, left lower extremity is warranted 
from August 23, 2004.  However, a preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's service-connected radiculopathy, left lower 
extremity.  As the preponderance of the evidence weighs 
against awarding a higher rating, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

  



ORDER

Prior to May 19, 2003, a rating in excess of 20 percent for 
the veteran's service-connected low back injury with 
degenerative disc disease is not warranted.  To that extent, 
the appeal is denied.  

From May 19, 2003, to January 18, 2006, a disability rating 
of 40 percent, but no higher, is warranted for the veteran's 
low back injury with degenerative disc disease.  Further, a 
10 percent rating, but no higher, for radiculopathy, left 
lower extremity associated with low back injury with 
degenerative disc disease, is warranted, effective August 23, 
2004.  To that extent, the appeal is granted, subject to 
applicable laws and regulations governing payment of VA 
monetary benefits.   

From August 1, 2006, a rating in excess of 20 percent for the 
veteran's service-connected low back injury with degenerative 
disc disease is not warranted.  To that extent the appeal is 
denied.  


REMAND

The above decision of the Board addresses the veteran's claim 
for a higher scheduler rating for his low back disability.  
Compensation ratings are based upon the average impairment of 
earning capacity.  To accord justice in the exceptional case 
where the scheduler evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service is authorized to approve an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  In 
other words, by regulation, an extraschedular rating may be 
considered when a case presents "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).

Private treatment records showed that from the period of 
October 21, 2005, to January 18, 2006, the date the veteran 
had surgery, the veteran was directed by his private doctor 
to no longer work due to his low back disability until his 
surgery.  The Board believes that this evidence shows that 
the veteran's service-connected low back interfered with his 
employment during this time period to such an extent that 
warrants referral for extraschedular consideration.  Thus, 
the Board finds that the criteria for submission of the 
veteran's claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for extraschedular 
consideration for the veteran's service-connected low back 
injury with degenerative disc disease from the period of 
October 21, 2005, to January 18, 2006, under 38 C.F.R. 
§ 3.321(b)(1) have been met.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should submit the veteran's 
claim for an increased rating for the 
veteran's service-connected low back 
injury with degenerative disc disease 
from the period of October 21, 2005 to 
January 18, 2006 to the Under Secretary 
for Benefits or the Director, 
Compensation and Pension Service for 
extraschedular consideration.

2.  Thereafter, the issue of 
extraschedular consideration
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


